Citation Nr: 0012937	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  95-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher (compensable) initial rating 
for service-connected residuals of a stress fracture of 
the calcaneal bone of the left foot.

2.  Entitlement to a higher (compensable) initial rating 
for service-connected residuals of a non-displaced 
fracture of the distal one-third of the second metatarsal 
with callus formation of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
February 1994.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which, in pertinent part, granted service 
connection and a noncompensable rating for residuals of a 
stress fracture of the calcaneal bone of the left foot, 
and granted service connection and a noncompensable rating 
for residuals of a non-displaced fracture of the distal 
one-third of the second metatarsal with callus formation 
of the right foot; the veteran appealed for higher 
ratings.  A personal hearing was held before a member of 
the Board at the RO (i.e., a Travel Board hearing) in 
August 1997.  In January 1998, the Board remanded the case 
to the RO for further evidentiary development.  The case 
was subsequently returned to the Board.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a stress 
fracture of the calcaneal bone of the left foot is 
manifested by some pain, and related impairment is 
equivalent to anterior metatarsalgia.

2.  The veteran's service-connected residuals of a non-
displaced fracture of the distal one-third of the second 
metatarsal with callus formation of the right foot is 
manifested by anterior metatarsalgia.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of 
a stress fracture of the calcaneal bone of the left foot 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Codes 5279, 5284 (1999).

2.  The criteria for a 10 percent rating residuals of a 
non-displaced fracture of the distal one-third of the 
second metatarsal with callus formation of the right foot 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Codes 5279, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from 
February 1990 to February 1994.  A review of his service 
medical records shows that in a report of medical history 
completed in November 1989, the veteran reported that he 
underwent surgery to correct hammer toes in 1976; the 
reviewing examiner noted no sequelae on examination.  On 
orthopedic consultation, the veteran reported that he 
underwent surgery on both feet in 1976 for hammer toes; 
the examiner diagnosed post-operative feet with residual 
asymptomatic deformity of the right fifth toe; an X-ray 
study of the feet showed no significant osseous or joint 
abnormality.  The veteran was treated for a stress 
fracture of the left calcaneus in early 1990; X-ray at 
that time was negative.  He was also seen for a fracture 
of the distal third of the right second metatarsal in late 
1990.  A December 1990 X-ray study of the right foot 
showed a healing undisplaced fracture of the distal third 
of the second metatarsal with callus formation, and 
deformity of the fifth metatarsophalangeal joint.  (The 
latter condition was reportedly congenital by history).  
In a report of medical history dated in December 1993, the 
veteran reported a history of a stress fracture of the 
left heel and a broken right foot.  The reviewing examiner 
noted no sequelae for either condition.

At a March 1994 VA examination, the veteran complained of 
pain in his feet, especially in both heels.  He said he 
was unable to walk or stand on his toes or heels without 
considerable discomfort, and said he took Aspirin as 
needed.  On examination, the veteran's posture was within 
normal limits, and he was unable to stand on his toes or 
heels due to discomfort.  There was no evidence of pes 
planus.  There was normal range of motion of the ankles, 
interphalangeal joints, and metatarsal phalangeal (MTP) 
joints.  Gait was normal.  The pertinent diagnoses were 
history of stress fracture of the left foot and history of 
fracture of the right heel, remote, symptomatic.

In a June 1994 decision, the RO established service 
connection for residuals of a stress fracture of the 
calcaneal bone of the left foot, with a noncompensable 
rating, and for residuals of a non-displaced fracture of 
the distal one-third of the second metatarsal with callus 
formation of the right foot, with a noncompensable rating.

A July 1995 VA X-ray study of the left foot was normal.  
An October 1995 X-ray study of the left foot was also 
normal, with no evidence of fracture, dislocation, or 
arthritis, and showed no change since the July 1995 X-ray 
study.

In September 1995, the RO received a statement from the 
veteran in which he essentially asserted that his 
bilateral foot disabilities were more disabling than 
currently evaluated.  He stated that eleven months after 
separation from military service, his feet began to hurt a 
great deal, and he currently had difficulty performing his 
job as a result of his bilateral foot conditions.  He also 
asserted that he was not hired by the Post Office due to 
his foot conditions.  He related that he had a VA 
outpatient appointment scheduled for later that month to 
evaluate his feet, and took pain medication.  He said he 
planned to obtain a heel lift for his left foot.

At an August 1997 Travel Board hearing, the veteran 
reiterated many of his assertions.  He reported receiving 
VA outpatient treatment, including physical therapy, on a 
few occasions for his foot conditions.  He said he 
obtained a heel lift, but it did not help his condition.  
He asserted that his foot conditions limited the types of 
work he was able to perform, and said it was difficult to 
stand up, walk around, or remain on his feet due to the 
conditions.  He stated that tennis shoes did not bother 
his feet as much as hard shoes.  He said his primary foot 
symptom was pain, specifically a constant throbbing pain 
in the area of his old fractures; he stated that he took 
Advil on a daily basis.  He stated that he could only walk 
for about fifteen minutes before he had to sit down.  He 
said he last received medical treatment for his feet two 
years previously, and at that time doctors told him he 
would just have to live with his pain.

In January 1998, the Board remanded the case to the RO in 
order to obtain VA and private medical records, and for a 
VA examination.

By a letter to the veteran dated in January 1998, the RO 
requested that he list the names and addresses of any VA 
or private facilities where he received medical treatment 
for his foot disabilities.

By statements dated in February 1998, the veteran reported 
that he was treated at the Pittsburgh VA Medical Center 
approximately one to two years previously.

At an October 1999 VA examination, the veteran complained 
of bilateral foot pain since incurring in-service foot 
injuries.  He reported that he underwent surgical 
correction of hammertoe deformities of the right and left 
fifth toes when he was in ninth grade.  He stated that his 
left foot hurt more than his right, and he was not able to 
comfortably place his left heel on the floor.  He reported 
constant pain in the left heel, which radiated toward the 
plantar aspect of the foot and nearly reached the base of 
the toes, and also radiated into his calf.  He reported 
stiffness and rigidity of the left foot which prevented 
him from comfortably moving the left foot or ankle.  He 
said he developed "charley horses" in his left calf if he 
was on his feet for more than 15 or 20 minutes, or if the 
weather changed.  He stated that his left heel swelled at 
times.  With respect to his right foot, the veteran 
reported pain on the dorsum of the foot near the base of 
the second and third toes.  He said the pain was present 
most of the time and was worse if he was on his foot for 
too long.  He said the pain prevented a comfortable push-
off with the right foot and was worse if he tried to stand 
on his right tiptoe.  He denied swelling of the right 
foot.  He reported intermittent right calf and right foot 
cramps, but said they were not as frequent as in the left 
foot.

On examination, there was a persistent equinus contracture 
of the left ankle, and the left heel never touched the 
ground.  The veteran's gait was abnormal and suggested 
bilateral antalgesia.  The left limp was worse than the 
right.  There was rigidity of the left ankle foot 
mechanics related to an equinus contracture.  There was an 
increased valgus alignment of the left heel which 
corrected itself when the foot was dependent, but which 
was present when he bore weight on his left foot.  Both 
feet were pink, warm, and dry, and there were strong 
dorsalis pedis and posterior tibial pulses.  There were no 
abnormal callosities on either foot.  There was no bony 
prominence on the plantar aspect of either foot, and there 
was no prominence of the metatarsal head or shaft on the 
sole of either foot.  There was deformity of each small 
toe with dorsiflexion of approximately 60 degrees at the 
right MTP joint and dorsiflexion of approximately 90 
degrees at the left fifth MTP joint.  There was flexion 
deformity of approximately 60 degrees at each proximal 
interphalangeal joint of each small toe.  The distal 
interphalangeal joints were in neutral position at each 
small toe.  There was scant but definite active motion in 
extension and flexion of all of the other toes on each 
foot.  The left ankle rested in approximately 15 degrees 
of left plantar flexion, and could be flexed to an 
additional amount such that range of plantar flexion was 
from 15 to 40 degrees.  Active left ankle dorsiflexion was 
performed to 5 degrees.  Right ankle plantar flexion was 
performed to 35 degrees, while right ankle dorsiflexion 
was performed to 15 degrees.

There was comparable bony deformity about either foot, but 
the veteran was unusually hyperreactive to palpation and 
was overly protective of his foot and instructed the 
examiner not to touch his foot.  A brief evaluation of 
joint stability revealed no crepitus during attempted 
stress loading, and no ligamentous laxity to varus or 
valgus stress at either ankle, to anterior stress at 
either ankle, or to stress during inversion and eversion 
at either subtalar joint.  There was no palpable 
displacement of and no laxity at the MTP joint of any of 
the toes on either foot.  The left foot and ankle were 
mildly swollen.  Deep tendon reflexes at the knees and 
ankles were brisk, normal, and symmetric.  Although there 
was pain inhibition, the veteran appeared to have normal 
5/5 strength bilaterally during knee extension and 
flexion, ankle dorsiflexion and plantar flexion, and foot 
inversion and eversion.  The examiner was unable to 
satisfactorily assess sensation as the veteran was 
intolerant to the examination.  There was a normal medial 
longitudinal arch on each side.  An October 1999 X-ray 
study of the left foot and ankle did not reveal distinct 
changes of a prior fracture of the left heel.  There was 
substantial subchondral sclerosis in the left 
talocalcaneal joint, not incompatible with arthritis in 
that joint and not incompatible with post-traumatic 
changes.  However, there was no deformity of the joint and 
no obvious joint irregularity.  There were no X-ray signs 
of an ankle joint effusion.  An October 1999 X-ray study 
of the right foot revealed healed extra-articular 
fractures with mild irregularity near the distal shaft of 
the second and third metatarsals.  There was no plantar 
displacement, angulation, or prominence.  

The diagnoses were a healed fracture of the left os calcis 
with ankle joint equinus contracture, a painful left heel 
and foot, healed fractures of the second and third 
metatarsal shafts of the right foot, and a painful right 
foot with no functional contractures.  The examiner stated 
that based exclusively on the veteran's subjective report 
of his symptoms, there might be substantial functional 
loss due to the symptoms the veteran associated with the 
now healed fracture of the left calcaneus, and there might 
be moderate functional loss due to the effects of the now 
healed, non-displaced fractures of the two metatarsals of 
the right foot.  However, the examiner noted that such 
reported symptoms were not supported by X-ray or clinical 
findings.  The examiner noted that the veteran's gait 
suggested a pattern of potential incoordination and his 
symptoms were compatible with fatigability which would 
interfere with work or non-work activities which required 
him to be on his feet.  In conclusion, the examiner opined 
that "the pain is not supported by adequate pathology and 
is overstated."

In a written presentation dated in May 2000, the veteran's 
representative asserted that the veteran's bilateral foot 
disabilities were manifested by functional loss and 
painful motion.


II.  Analysis

The veteran's claims for higher ratings for his service-
connected right and left foot disabilities are well 
grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claims.  
38 U.S.C.A. § 5107(a) (West 1991).

When rating the veteran's service-connected disabilities, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 
(West 1991); 38 C.F.R. Part 4 (1999). 

A 10 percent rating is assigned for unilateral or 
bilateral anterior metatarsalgia (Morton's disease).  This 
is the maximum rating for this disability.  38 C.F.R. § 
4.71a, Code 5279 (1999).

Malunion or nonunion of tarsal or metatarsal bones 
warrants a 10 percent evaluation when moderate, a 20 
percent evaluation when moderately severe, and a 30 
percent evaluation when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (1999).  As the medical evidence, 
including X-ray findings, does not demonstrate malunion or 
nonunion of the tarsal or metatarsal bones of either foot, 
the Board finds that this Code is inapplicable.

The RO has rated each of the veteran's foot disabilities 
as noncompensable under 38 C.F.R. 4.71a, Diagnostic Code 
5284.  Under this code, residuals of a foot injury are 
rated 10 percent disabling when moderate, 20 percent 
disabling when moderately severe, and 30 percent disabling 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1999).  When these requirements are not shown, a zero 
percent rating is assigned.  38 C.F.R. § 4.31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

A review of the medical evidence shows that on VA 
examination in March 1994, the veteran was unable to stand 
on his toes or heels due to discomfort, and there was 
normal range of motion of the ankles, interphalangeal 
joints, and MTP joints.  Gait was normal.  The pertinent 
diagnoses were history of stress fracture of the left foot 
and history of fracture of the right heel, remote, 
symptomatic.  X-ray studies of the left foot, taken in 
1995, were normal.

On VA examination in October 1999, there was a persistent 
equinus contracture of the left ankle, and the left heel 
never touched the ground.  The veteran's gait was abnormal 
and suggested bilateral antalgesia.  The left limp was 
worse than the right.  There was rigidity of the left 
ankle foot mechanics related to an equinus contracture.  
There was no bony prominence on the plantar aspect of 
either foot, and there was no prominence of the metatarsal 
head or shaft on the sole of either foot.  The left ankle 
rested in approximately 15 degrees of left plantar 
flexion, and could be flexed to an additional amount such 
that range of plantar flexion was from 15 to 40 degrees.  
Active left ankle dorsiflexion was performed to 5 degrees.  
Right ankle plantar flexion was performed to 35 degrees, 
while right ankle dorsiflexion was performed to 15 
degrees.

There was comparable bony deformity about either foot, but 
the veteran was unusually hyperreactive to palpation and 
was overly protective of his foot and instructed the 
examiner not to touch his foot.  A brief evaluation of 
joint stability revealed no crepitus during attempted 
stress loading, and no ligamentous laxity to varus or 
valgus stress at either ankle, to anterior stress at 
either ankle, or to stress during inversion and eversion 
at either subtalar joint.  There was no palpable 
displacement of and no laxity at the MTP joint of any of 
the toes on either foot.  The left foot and ankle were 
mildly swollen.  Although there was pain inhibition, the 
veteran appeared to have normal 5/5 strength bilaterally 
during ankle dorsiflexion and plantar flexion, and foot 
inversion and eversion.  The examiner was unable to 
satisfactorily assess sensation as the veteran was 
intolerant to the examination.  An October 1999 X-ray 
study of the left foot and ankle did not reveal distinct 
changes of a prior fracture of the left heel.  There was 
substantial subchondral sclerosis in the left 
talocalcaneal joint, not incompatible with arthritis in 
that joint and not incompatible with post-traumatic 
changes.  However, there was no deformity of the joint and 
no obvious joint irregularity.  There were no X-ray signs 
of an ankle joint effusion.  An October 1999 X-ray study 
of the right foot revealed healed extra-articular 
fractures with mild irregularity near the distal shaft of 
the second and third metatarsals.  There was no plantar 
displacement, angulation, or prominence.  

The diagnoses were a healed fracture of the left os calcis 
with ankle joint equinus contracture, a painful left heel 
and foot, healed fractures of the second and third 
metatarsal shafts of the right foot, and a painful right 
foot with no functional contractures.  The examiner stated 
that based exclusively on the veteran's subjective report 
of his symptoms, there might be substantial functional 
loss due to the symptoms the veteran associated with the 
now healed fracture of the left calcaneus, and there might 
be moderate functional loss due to the effects of the now 
healed, non-displaced fractures of the two metatarsals of 
the right foot.  However, the examiner noted that such 
reported symptoms were not supported by X-ray or clinical 
findings.  The examiner noted that the veteran's gait 
suggested a pattern of potential incoordination and his 
symptoms were compatible with fatigability which would 
interfere with work or non-work activities which required 
him to be on his feet.  In conclusion, the examiner opined 
that "the pain is not supported by adequate pathology and 
is overstated."

The Board notes that the veteran's residuals of surgery 
for hammer toes are non- service-connected, and the use of 
manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is not permitted.  38 C.F.R. § 4.14 (1999).

Although there is some X-ray evidence of possible 
arthritis in the left talocalcaneal joint, there is no 
clinical evidence of any objective manifestations of the 
veteran's service-connected residuals of a stress fracture 
of the calcaneal bone of the left foot, or his service-
connected residuals of a non-displaced fracture of the 
distal one-third of the second metatarsal with callus 
formation of the right foot.  The most significant 
demonstrated symptom is the veteran's reported bilateral 
foot pain.  In this regard, the Board notes that the VA 
examiner specifically opined that there was no objective 
basis for the degree of pain reported by the veteran.  
However, the veteran has consistently reported bilateral 
foot pain, and there is objective evidence of pain noted 
on examination.  Therefore, with full application of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b) (West 
1991)) and with consideration of the veteran's reported 
pain on walking or standing (38 C.F.R. §§ 4.40, 4.45 
(1999)), and rating by analogy, the Board finds that the 
left foot disability more nearly produces impairment 
similar to moderate disability for residuals of foot 
injury (ratable at 10 percent under Code 5284).  38 C.F.R. 
§ 4.20 (1999).  The Board also finds that the veteran's 
right foot disability is similarly more nearly productive 
of a moderate degree of disability as a residual of 
injury, and a 10 percent rating is warranted under Code 
5284 for this disability as well.  Id.  Thus, a higher 
initial rating of 10 percent is warranted for service-
connected residuals of a stress fracture of the calcaneal 
bone of the left foot, and a higher initial rating of 10 
percent is warranted for his service-connected residuals 
of a non-displaced fracture of the distal one-third of the 
second metatarsal with callus formation of the right foot.

The evidence clearly shows that neither the right foot 
condition nor the left foot condition is moderately severe 
within the meaning of Code 5284, given the paucity of 
objective symptoms, and thus an even higher rating of 20 
percent is not in order.

Hence, a higher initial rating of 10 percent is granted 
for the service-connected residuals of a stress fracture 
of the calcaneal bone of the left foot, and a higher 
initial rating of 10 percent is granted for the service-
connected residuals of a non-displaced fracture of the 
distal one-third of the second metatarsal with callus 
formation of the right foot.


ORDER

A higher rating of 10 percent for residuals of a stress 
fracture of the calcaneal bone of the left foot is 
granted.

A higher rating of 10 percent for residuals of a non-
displaced fracture of the distal one-third of the second 
metatarsal with callus formation of the right foot is 
granted.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

